Citation Nr: 0826292	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1999 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and April 2001 rating 
decisions of the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims.  After the veteran's claims were timely 
perfected, they were remanded by the Board in May 2003 for 
additional evidentiary development.  In a decision issued in 
December 2004, the Board denied the veteran's claims.

The veteran subsequently appealed the December 2004 Board 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  By an order issued in December 2005, the 
Court granted a Joint Motion for Remand, and vacated the 
Board's December 2004 decision.  After being returned to the 
Board, these claims were again remanded in March 2006 for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran has been diagnosed with an acquired 
psychiatric disorder.  His disorder was not noted at the time 
of his entry into service.

2.  There is clear and unmistakable evidence demonstrating 
that a psychiatric disorder existed at the veteran's entry 
into active military service.

3.  The competent and probative medical evidence of record 
shows by clear and unmistakable evidence that the veteran's 
psychiatric disorder was not worsened beyond its natural 
progression due to events in service.

4.  The preponderance of the evidence is against a finding 
that the veteran suffers from PTSD that is the result of a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The presumption of soundness upon entry into service 
attaches in this case, but is rebutted based on clear and 
unmistakable evidence that an acquired psychiatric disorder 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 
(2007); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  An acquired psychiatric disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim(s).  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claims.  

Letters dated in June 2003, March 2006 and May 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The May 2006 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Although these letters were not 
sent prior to initial adjudication of the veteran's claims, 
this was not prejudicial to him, since (1) he was 
subsequently provided adequate notice in June 2003, (2) he 
was provided time to respond with additional argument and 
evidence, (3) the claims were readjudicated and (4) 
additional supplemental statements of the case were provided 
to the veteran in July 2003, September 2003, January 2004, 
February 2004 and April 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The May 2006 VCAA letter 
specifically informed the veteran of the additional evidence 
that could be submitted in support of a service connection 
claim due to personal assault.  VA sent the veteran a letter 
in November 2007 requesting that he provide additional 
information to assist in verifying his alleged PTSD 
stressors.  Letters received in January 2008 and April 2008 
stated that the veteran had no further evidence to submit in 
support of his claims.  

The Board notes that the records associated with the 
veteran's Social Security Administration (SSA) disability 
claim have been associated with the claims file.  The veteran 
was awarded SSA benefits, effective September 2000, for 
psychological disabilities, to include bipolar disorder, 
psychotic disorder, PTSD, anti-social personality disorder, 
learning disorder and marijuana abuse.  The fact that the 
veteran has been found partially disabled by SSA does not 
necessarily mean that VA should grant service connection for 
a psychiatric disorder.  Although VA is required to consider 
the SSA findings, VA is not bound by their conclusions.  

The duty to assist also includes providing medical 
examinations or obtaining medical opinions when such is 
necessary to make a decision on the claims, as defined by 
law.  The veteran was afforded medical examinations in 
February 2001 and March 2003 to obtain opinions as to whether 
his psychiatric disorders were aggravated by or directly 
caused by service.  The veteran was also scheduled for an 
additional VA examination in March 2008, to which he failed 
to report.  It is clear from the record that the veteran's 
attorney advised him not to report to the VA examination.  
Further examination or opinion is not needed on the claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

Furthermore, the Board notes that the veteran has been 
represented by an attorney during the course of this appeal.  
The veteran's attorney has argued the substance of this case 
in the numerous pieces of correspondence associated with the 
claims file, making reference to the standards of proof and 
the burdens necessary to establish entitlement to service 
connection.  These statements demonstrate that the veteran 
(through his attorney) had actual knowledge of the notice 
requirements of the VCAA.  The Board concludes that any error 
in the provision of VCAA compliant notice was harmless.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Acquired Psychiatric Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Congenital or developmental defects, personality disorders, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a) (2007).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran has alleged that his pre-existing psychiatric 
disorder was aggravated in service beyond the natural 
progression of the disease.

VA outpatient treatment records, dated from September to 
October 2000, show that the veteran was diagnosed with 
bipolar disorder and PTSD.  VA hospitalization records dated 
in October 2000, show diagnoses of bipolar affective disorder 
and PTSD.  A report of hospitalization dated in September 
2000, was received from Via Christi Regional Medical Center.  
The veteran was assigned an Axis I diagnosis of bipolar 
affective disorder, type I, manic stage, and an Axis II 
diagnosis of personality disorder, not otherwise specified 
(NOS), by history.  The psychological evaluation performed in 
conjunction with the veteran's SSA determination diagnosed 
the veteran with bipolar affective disorder, PTSD, Attention 
Deficit Disorder, marijuana abuse and probably learning 
disorder.  See T.A. Moeller, Ph.D., psychological evaluation, 
June 16, 2005.  As such, the Board finds that element (1) of 
Hickson has been satisfied.  See Hickson, supra.

Service treatment records include an intake assessment dated 
in March 2000, in which the veteran was diagnosed with 
adjustment disorder with depressed mood.  Other documents 
included counseling reports, non-judicial punishment reports 
and certificates of merit and achievement.  Also included was 
a mental status evaluation dated in June 2000, which 
recommended that the veteran be discharged from service with 
an Axis I diagnosis of adjustment disorder with disturbance 
of mood and conduct and an Axis II diagnosis of personality 
disorder, NOS.  The veteran's Form DD-214 shows that he was 
honorably discharged from service due to a personality 
disorder.  Thus, element (2) of Hickson has been satisfied.  
Id.

The remaining questions are whether clear and unmistakable 
evidence has been received to establish that these conditions 
existed prior to service and if so, whether clear and 
unmistakable evidence establishes that these conditions were 
aggravated in service (increased in severity) beyond their 
natural progression.

In determining whether the presumption of soundness attaches 
in this case, the veteran's service treatment records must be 
reviewed.  The entrance examination was negative for any 
findings, treatment or diagnosis of a psychiatric disorder.  
Thus, the presumption of soundness attaches and the veteran 
must be presumed to have been in sound condition at service 
entrance.

Reports of hospitalization dated in October 1998 and April 
1999 were received from Via Christi Regional Medical Center.  
In the October 1998 hospitalization report, the veteran 
received a discharge diagnosis of histrionic personality 
traits with compulsive and narcissistic features.  In the 
April 1999 hospitalization report, the veteran was assigned 
an Axis I diagnosis of: rule out major depressive disorder, 
recurrent, severe without psychotic features; rule out 
marijuana dependence, continuous and an Axis II diagnosis of 
personality disorder, not otherwise specified.

In an October 2000 memorandum, the RO requested that a VA 
examiner determine the soundness of the veteran at the time 
of enlistment.  An October 2000 medical opinion was obtained 
by a VA examiner.  The examiner stated that the residuals of 
documented attention deficit and hyperactivity disorder 
(ADHD), as well as whatever conditions required psychiatric 
hospitalization in October 1998 and April 1999, were not 
disclosed or documented by the pre-induction history and 
examination, nor the subsequent induction examination.  The 
examiner felt that these conditions apparently evolved into 
behavioral responses incompatible with military requirements 
and regulations and strongly suggested a deficiency of 
"soundness" in personality structure at the time of, or prior 
to, enlistment.  It was concluded that there was insufficient 
evidence in the record to accept the opinions of the veteran 
and his father that he was functioning quite well at the time 
he joined the service.

The Board finds that the medical records of pre-service 
hospitalizations in 1998 and 1999 establish by clear and 
unmistakable evidence that the veteran's psychiatric disorder 
existed prior to service.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2007).

As to the second prong, whether clear and unmistakable 
evidence demonstrates that the pre-existing disease or injury 
was not aggravated by service, the Board finds that there is 
clear and unmistakable evidence that the psychiatric disorder 
was not aggravated by service.

During the course of this appeal, the veteran's attorney has 
repeatedly claimed that the reports of the veteran's treating 
physicians should be accorded more weight than the VA 
examination reports.  In deciding appeals, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-11.  The Board is also mindful that it cannot make 
its own independent medical determinations, and that there 
must be plausible reasons for favoring one medical opinion 
over another.  See Evans v. West, 12 Vet. App. 22, 31 (1998).  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefore 
are stated.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  Further, while the Board is not free to ignore the 
opinion of a treating physician - neither is it required to 
accord it substantial weight.  See generally Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have 
repeatedly declined to adopt a "treating physician rule," 
which would give preference, i.e., additional evidentiary 
weight, to this type of evidence.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).  Thus, the argument of the 
veteran's attorney fails.

The Board observes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Private treatment records dated in October 2000, noted the 
veteran's complaints of suffering from many alleged abusive 
events in service and childhood neglect.  He was diagnosed 
with increased grandiosity and delusions.  The veteran stated 
that he was qualified to be the Chief Executive Officer of 
any company.  As a result, he purchased cigars and began to 
distribute them.  Multiple prior admissions for mental health 
concerns were noted.  The veteran was noted to have "a lot 
of issues related to being part of a war and being 19 years 
old and witnessing some horrific things."  See private 
treatment records, COMCARE, October 31, 2000.  Here, the 
examiner has failed to provide a satisfactory description of 
what constitutes "a lot of issues" related to the war and 
what the alleged "horrific things" might be.  This 
conclusion is speculative and inconclusive.  Id.

An October 2000 letter was received from D.R. Brada, M.D., of 
the University of Kansas School of Medicine.  Dr. Brada 
stated that the veteran was under his care at the St. Joseph 
Regional Medical Center in September 2000 and that he had 
reviewed the veteran's Army records.  He felt that the 
veteran was functioning quite well at the time that he joined 
the Army in August 1999, and that he progressed through his 
basic and advanced training.  Dr. Brada stated that the 
veteran's psychiatric problems began after his service in 
Kosovo in February or March of 2000 and progressively became 
worse.  It was Dr. Brada's impression that the veteran's 
symptoms began while he was stationed in Kosovo and that they 
should have been identified at that time and he should have 
been given a medical discharge with a service-connected 
disability.  While there was some indication that the veteran 
had some previous difficulties as an adolescent prior to his 
entry into active duty, at the time he entered active duty, 
both by his parent's and the veteran's report, he was free of 
significant symptoms and the symptoms only developed after he 
was sent to Kosovo.

A statement dated in August 2003, was received from the 
veteran's attorney with an attached document from Shreeja 
Kumar, M.D., of COMCARE.  Dr. Kumar responded to questions 
asked by the veteran's attorney regarding the veteran's 
psychiatric conditions.  Dr. Kumar indicated that she 
reviewed the veteran's claim file and attached medical 
opinions.  Dr. Kumar felt that the veteran currently suffered 
from bipolar disorder vs. schizoaffective disorder; PTSD, 
chronic, severe; and cannabis abuse, in early remission.  It 
was felt that the veteran's psychiatric symptoms were related 
to his service in the military and that his PTSD symptoms 
were also related to service.  Dr. Kumar felt that the 
veteran suffered from a psychiatric disorder prior to service 
and that his military service aggravated that condition 
beyond the natural progression of the disease.  Past records 
showed history of ADHD and substance use prior to joining the 
service, but there was no history of bipolar disorder or 
PTSD.  

A separate statement dated in August 2003 was received from 
Dr. Kumar.  Dr. Kumar essentially echoed the findings in the 
statement she provided to the veteran's attorney.  Dr. Kumar 
reiterated her opinion that the veteran's psychiatric 
disorder was either caused by or exacerbated by his military 
experience, based on a review of the veteran's history in old 
charts and interview with the veteran and his father.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The two statements dated in August 2003 
from Dr. Kumar and the statements from Dr. Brada are not 
persuasive.  At no point did Dr. Kumar or Dr. Brada indicate 
which medical records they reviewed in conjunction with their 
assessments.  Additionally, they did not adequately address 
the veteran's pre-service medical records, diagnosing him 
with an acquired psychiatric disorder and personality 
disorder versus his current diagnosis of bipolar disorder.  
These are completely separate diagnoses.

It also appears clear that the veteran's treating physicians 
have relied heavily upon statements provided by the veteran 
and his father.  In Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Court stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the veteran and that are unsupported by the 
clinical evidence.  The evidence does not support the 
veteran's contention that his psychiatric condition was 
aggravated by service.

A July 2003 fax was received from the veteran's attorney with 
copies of articles printed from the internet.  The articles 
were entitled "Bipolarity in Children"; "Can stimulant 
rebound mimic pediatric bipolar disorder"; "Life events 
mania.  A special relationship?" and "Trauma and 
posttraumatic stress disorder in severe mental illness."  In 
January and February 2004, the veteran's attorney also 
submitted copies of articles from the internet entitled 
"Posttraumatic stress disorder and bipolar mood disorder"; 
"Posttraumatic stress disorder and comorbidity; recognizing 
the many faces of PTSD." and an article from the British 
Journal of Clinical Psychology titled "Relationships between 
trauma and psychosis: A review and integration."  In May 
2008, the veteran's attorney submitted copies of abstracts of 
studies concerning work stress in the military and 
occupational stress and psychiatric illness in the military.  
(The May 2008 submissions included a waiver of RO review of 
the evidence.)

These articles are not probative evidence as they do not 
specifically relate to the veteran's particular case and in 
particular do not contain any analysis regarding the 
veteran's experiences in service to his current condition.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as discussed above, the Court has held 
that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert, 
supra; see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In July 2007, the veteran's attorney submitted a copy of an 
internet article entitled "Questionable Treatment for Some 
Iraq Heroes."  This evidence is not probative as the veteran 
did not serve in Iraq during his time in service.

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that the veteran's current 
psychiatric disorders were aggravated or caused by service.  
Specifically, a September 2003 statement was received from 
the veteran's parents.  The veteran's father stated that in 
his capacity as an attorney, he had dealt with many indigent 
persons with mental illness over the years and opined that 
the veteran's current disabilities were due to his time in 
service.  The Board acknowledges that the veteran and his 
father are competent to give evidence about what they 
experience; for example, the veteran is competent to discuss 
his current disability and his father is competent to report 
what he observes from his son.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  They are not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because they do not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

It is clear that the veteran suffers from a myriad of 
psychological problems.  He was hospitalized in October 2000 
due to escalating anger.  The discharge summary noted that 
the veteran's anger was likely directed toward a struggle 
with family control.  His anger was pointedly directed at 
others as dissatisfaction and agitation and he blamed others 
for his problems.  Conflict was noted to arise when 
restrictions were placed on his action and he was noted to be 
overly sensitive to what could be construed as criticism from 
others.  The examiner noted the veteran to be "thin-
skinned" and stated the veteran became angry if someone 
suggested something to him that he did not like or considered 
unfair.  He also was noted to personalize actions of others 
as attacks on himself.  The veteran was noted to have an 
inflated sense of self-importance, to the point of 
grandiosity.  His anger flared when it was suggested he was 
not as important as he believed.  He was diagnosed with 
bipolar disorder, believed to be from childhood.  See private 
treatment records, Via Christi Regional Medical Center, 
discharge summary, October 7, 2000 to October 13, 2000.  The 
discharge summary did not state that the veteran's disability 
had been aggravated by his time in service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
following VA examination reports to be clearly and 
unmistakably in opposition with the veteran's contentions.  
Both examination reports address all the relevant evidence in 
the claims file and provide specific reasons and bases as to 
why the veteran's current disabilities were not aggravated by 
or directly related to service.

During the February 2002 VA examination, the veteran 
complained of nightmares of dying most nights and of having 
his rifle chained to him.  He had mental images of the entire 
camp where he was stationed in Kosovo, which were troublesome 
to him.  He had dreams of being shot at and of children being 
hungry.  The examiners provided an Axis I diagnosis of 
adjustment disorder with disturbance in conduct, chronic; 
ADHD by history; polysubstance abuse by history; oppositional 
defiant disorder by history; and an Axis II diagnosis of 
personality disorder, NOS, with antisocial traits.  The 
diagnosis of adjustment disorder with disturbance in conduct 
was decided on due to the veteran's maladaptive reactions to 
the stressors that occurred in his life both prior to and 
during his time in the military.  These stressors were not 
deemed severe enough to cause PTSD.  

The examiners further commented that the veteran seemed to 
have continued the behaviors attributed to oppositional 
defiant disorder in his early teens to the time in the 
military (i.e. refusal to carry a rifle, refusal to bathe or 
wear appropriate clothing, or refusal to accept any 
responsibility for these behaviors).  It was felt that many 
of those behaviors that he exhibited after leaving the 
military were similar to those exhibited prior to going into 
the military.  The veteran had a long history of shifting 
responsibilities of his behaviors onto others and in many or 
most cases refused to acknowledge or accept responsibility 
for his behaviors that got him into trouble or had 
consequences he did not like.  As noted above, an example of 
this was his denial of any type of substance abuse or 
treatment or hospitalization when recruited, on induction 
forms, and when hospitalized and treated in the mental health 
clinic in Kosovo.  The record indicated that his family was 
considering removing him from his home as soon as he became 
18 years of age due to his drug use, his profane language and 
his threats and assaultive behaviors towards members of his 
family.

In September 2002, the veteran was admitted twice to Via 
Christi Regional Medical Center for abusive behavior toward 
his family and threatening to kill his father.

The veteran underwent a VA psychiatric examination in March 
2003 by a board of two psychiatrists.  The examiners noted 
that the entire claims folder had been reviewed at length.  
The examiners provided a detailed account of the veteran's 
psychiatric treatment.  It was emphasized initially that the 
veteran had falsified his enlistment papers by claiming that 
he had no history of mental or substance abuse treatment when 
the evidence clearly showed otherwise.  Contrary to his 
denials, his claims folder contained two sets of hospital 
records that were for treatment of mental and substance abuse 
disorders prior to his enlistment.  Those hospital records 
refer to the veteran also having had outpatient treatment for 
ADHD and taking Ritalin from the ages of 6 to 16, at which 
point he began smoking pot and would no longer take the 
Ritalin.  From there, his behavioral problems worsened, 
leading up to his first admission to Via Christi St. Joseph 
Medical Center.

However, in review of all his records and in having 
interviewed this veteran twice in the past two years, the 
examiners opined that he did not have a true adjustment 
disorder at the time of that first hospitalization in October 
of 1998.  For a diagnosis of adjustment disorder, there is an 
essential feature of the development of clinically 
significant emotional or behavioral symptoms in response to 
an identifiable psychosocial stressor or stressors.  No real 
stressor was identified in the hospital notes (pre-service) 
other than the fact that this veteran was using pot and 
alcohol and manifesting behavioral disturbances typical of 
oppositional defiant or conduct disorder.  It should be noted 
that the diagnosis of adjustment disorder was not the primary 
or even first of the secondary diagnoses given to this 
patient during pre-service treatment.  He had diagnoses of 
marijuana dependence and major depression, and then 
"adjustment disorder" was also added, along with dysthymia 
and family life crisis, the latter of which was likely due to 
the problems the veteran was causing with his behavioral 
disturbance.  It appears he suffered mainly from the effects 
of marijuana on his mood and possibly his behavior, as well 
as from at least an oppositional defiant disorder (ODD) if 
not a conduct disorder (CD).  This would go along with the 
alleged ADHD, as a substantial number of persons with ADHD 
also have ODD or CD.  Per literature, about 25% of 
adolescents with ADHD in combination with CD also develop 
antisocial personality disorder, and these individuals then 
go on to have further problems, including being more prone to 
mood disorders.

The problems that this veteran had during service are along 
the lines of a conduct and personality disorder, which was a 
pre-existing condition.  It is unfortunate, but there is no 
evidence of any drug screens having been done to rule out 
relapse of his substance abuse disorder.  His pre-existing 
mood disorder and ADHD may have played a small role in his 
service problems, too, but it is primarily his chronic, 
pervasive personality disorder that got him into repeated 
conflicts with his superior officers due to his exaggerated 
sense of self importance, his tendency to blame others for 
his problems, his oversensitivity to the criticism of others, 
and his inability to accept authority.  He greatly resented 
the disciplinary actions taken against him when he did not 
follow the military rules and regulations.  He claimed to 
have been mistreated, and, thus, he decided to get out of the 
Army.  When asked about his several Article 92's and other 
disciplinary action, the veteran said, "These people 
mistreated me, and I felt I didn't want to fight for my 
country anymore."  However, it should be noted that he later 
stated "If we ever go to war, I'd go fight for the U.S.  I 
just wish they wouldn't treat me so bad."

There was a diagnosis of an adjustment disorder with 
disturbance in mood and conduct made by the psychiatrist, 
Cpt. D. F., MC, who evaluated him in the service.  This would 
not have been a continuation of a pre-service condition, as 
the problems were not the same.  Besides, the psychiatrist 
noted that it was his personality disorder, which made him 
not amenable "to hospitalization, treatment, transfer, 
disciplinary action, training, reclassification to another 
type of duty within the military."  Further, he stated, "It 
is unlikely that efforts to rehabilitate or develop this 
individual into a satisfactory member of the military will be 
successful[]."  The psychiatrist recommended that the veteran 
be discharged from the service.  This report of the veteran's 
"Mental Status Evaluation" included assessment for any 
thought disorder, suicidal and/or homicidal ideations, and 
the veteran denied any of these ideations as well as having 
any visual or auditory hallucinations.  In gathering history, 
it is not noted anywhere that the patient complained of any 
neurovegetative symptoms or nightmares/flashbacks, etc., 
typical for those with PTSD.

When asked to reconcile the conflicting opinions in the 
veteran's claims file, the examiners noted the following:  
Adjustment Disorder is an unfortunately common diagnosis 
given when a provider is faced with a patient who is in a 
current crisis with a seemingly specific stressor and the 
provider has insufficient time to do a thorough evaluation of 
that patient.  In this situation, all the provider sees is a 
brief cross section of that patient's life.  The examiners 
believed this term/diagnosis was used inappropriately in the 
veteran's pre-service and in-service charts.  In his 
adolescence, the symptoms and behaviors leading to his 
hospitalizations met the criteria for another Axis I, as well 
as Axis II, diagnosis which thus technically would eliminate 
a diagnosis of Adjustment Disorder.  The same can be said for 
his in-service disturbance, which went along more with the 
natural progression of his Axis II diagnosis.  The 
psychiatrist even noted that the veteran had no 
neurovegetative symptoms at the time of that exam, and no 
specific mood was noted, only behavioral disturbance.  It 
should also be remembered that even had this veteran have 
actually had an Adjustment Disorder, he would have been 
expected to recover within six months of that stressor, and 
the social worker who examined him the first time while he 
was in Kosovo stated that the veteran was expected to 
overcome his depressive and behavioral symptoms and to have a 
good prognosis.

The veteran may have had a diagnosis of Attention Deficit 
Disorder in childhood and adolescence; however, the treating 
physician of record was not a board-certified child and 
adolescent psychiatrist, and the veteran's childhood records 
and school reports are not available for review at this time.  
As mentioned previously, some of the symptoms of ADHD overlap 
with those of bipolar disorder, particularly of a manic 
phase, and can be especially difficult to sort out during a 
patient's childhood years.  These overlapping symptoms 
include excessive activity; impulsive behaviors; poor 
judgment; distractibility; and denial of any problems, all of 
which this patient displayed at times.

As is often the case, bipolar disorder can be first 
manifested by a major depressive episode.  This veteran was 
given the diagnosis of major depression while hospitalized as 
an adolescent, at a time when he was unhappy at home and at 
school.  At that time, he also displayed extreme irritability 
and acting-out behaviors, as well as reported sleep and 
appetite decreases, all of which could have actually been 
part of a manic or hypomanic episode that went unrecognized 
at the time, particularly given the fact that he was not 
evaluated by a board-certified child and adolescent 
psychiatrist.  Other associated problems of bipolar disorder 
that this veteran demonstrated included school truancy, 
school failure, ADHD, and substance abuse.  About 10-15% of 
adolescents with recurrent major depressive episodes will go 
on to develop bipolar disorder; mixed episodes are more 
likely in adolescents and young adults.  Bipolar Disorder is 
a recurrent disorder in about 90% of patients who have had 
one episode.  There is some evidence that changes in sleep-
wake schedules such as occur in time zone changes or sleep 
deprivation may precipitate or exacerbate a manic, hypomanic, 
or mixed episode, which might help account for this veteran's 
manic episode shortly after returning from Kosovo.  Again, 
this would be a recurrence or natural progression of his 
preexisting, pre-service bipolar disorder.

The veteran was diagnosed with dysthymia as an adolescent, 
again, inappropriately in the examiners' opinion.  This 
veteran's records provide no evidence that he had a 
depression with neurovegetative symptoms lasting longer than 
a year during which time he did not develop an episode of a 
major mood disorder (either depression or mania/hypomania); 
thus, he did not meet criteria for dysthymia.  On the 
contrary, he was given the diagnosis of major depression. 
(See discussions about bipolar disorder and major 
depression.)

The veteran was also diagnosed with major depression as an 
adolescent.  As discussed above, in light of a closer review 
of his actual mood state and neurovegetative symptoms, as 
well as his longitudinal history, this might better have been 
diagnosed as a bipolar disorder.  In the longitudinal course, 
it can be seen that by September 2000, he was demonstrating 
grandiose and somewhat paranoid thinking, restless & agitated 
behavior, pressured and rapid speech, and sleeping little 
since he believed it was a waste of time.  As discussed 
above, bipolar disorder can be overlooked as a diagnosis when 
someone presents with more depressive symptoms than manic 
ones, or with the first mood episode being that of 
depression, or in childhood and adolescence since it tends to 
be more difficult to diagnose bipolar disorder in this age 
group.

With careful review of all the records in the claims folder, 
it is apparent there is a primary, underlying condition, 
which is that of a personality disorder diagnosis.  Three 
separate psychologists have tested this veteran over the 
years, with the first testing having occurred when veteran 
was 17 years old (pre-service hospitalization), the second 
having occurred during the October 2002 hospitalization at 
the Topeka VA Medical Center (VAMC), and the third testing 
having occurred at the Wichita VAMC on March 10, 2003, a week 
after this examination was conducted. . . All three 
psychologists have given this veteran a diagnosis of a 
personality disorder.  Further, the examiners on both 
occasions and the psychiatrist who saw him in the military 
have all given him a diagnosis of a personality disorder, as 
did the psychiatrists who treated him in September 2000 at 
Via Christi Regional Medical Center, St. Joseph campus.

In a final summary, this veteran suffers from both an Axis I 
diagnosis (Bipolar Disorder) and an Axis II diagnosis 
(Personality Disorder), both of which have their roots in his 
childhood and adolescent years and were not exacerbated by 
military service.  Rather, the problem behaviors demonstrated 
by this veteran during his service in Kosovo were those 
indicating a natural progression of his personality disorder, 
and the manic episode that occurred shortly after he was 
discharged from the service was a recurrent episode of his 
pre-existing mood disorder (Bipolar Disorder).  This report 
has taken into consideration all records and reports 
contained within the veteran's claims folder.  Thus, the 
veteran has failed to establish that his current psychiatric 
disorders were aggravated by or the result of service.

The veteran failed to report to his March 2008 VA 
examination.  The veteran was aware that additional evidence 
may have been elicited during this examination that could 
have assisted in his claims.  See 38 C.F.R. § 3.655 (2007).

In short, the medical and other evidence clearly and 
unmistakably indicates that the veteran's psychiatric 
disorders pre-existed service and were not aggravated by 
active duty service.  Accordingly, service connection is not 
warranted.  The benefit sought on appeal is denied.

Post-Traumatic Stress Disorder

The veteran also alleges that he currently suffers from PTSD 
as a result of the stressors he experienced during his time 
in service.  Specifically, the veteran has stated that during 
the time he was stationed in Germany, a superior officer 
referred to the German people as "Krauts", which caused the 
veteran great distress.  During the time he was stationed in 
Kosovo, he has alleged that he was approached by some fellow 
soldiers who suggested that he accompany them and take part 
in the sexual assault of a group of women and children.  Due 
to his alleged efforts to report this incident, the veteran 
was a victim of retaliation for his whistle blowing.  The 
veteran also reported that a fellow soldier told him that he 
would be raped when he fell asleep.  The veteran also 
reported being reprimanded for leaving his rifle unattended 
and not bathing frequently.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 
3.304(f)(3) (2007).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

While the veteran is competent to report what he has 
experienced, his credibility is a separate question, to be 
determined by the Board.  Initially, the Board notes that the 
veteran is not a credible historian and has provided numerous 
false statements.  For example, the veteran stated on his 
pre-induction examination that he had never been treated for 
mental disorders, when the evidence clearly demonstrates he 
had previously been admitted for mental health treatment two 
times before entry into service.  The veteran has also stated 
on multiple occasions that he was an exceptional student in 
high school, when his parents reported that he was not a good 
student.  

In support of the veteran's claim that he has a current 
diagnosis of PTSD are two medical statements.

A medication review dated in February 2001 was received from 
A. Reddy, M.D.  Dr. Reddy noted that the veteran had symptoms 
of PTSD and bipolar disorder and had been treated with 
Depakote.  It was stated that the classic symptoms of PTSD 
were evident through an interview and review of the veteran's 
records.  It was reported that the veteran had been 
traumatized during his military period and that he served in 
Kosovo and saw starving children, trauma, and was punished 
severely for some inadequacies.  He had reported recurrences 
of traumatic events by having severe nightmares, flashback 
episodes and recurrent thoughts, which Dr. Reddy felt were 
classic symptoms of PTSD.  It was also noted that the veteran 
had symptoms of grandiosity and symptoms suggestive of 
bipolar disorder in the past, according to his records.  The 
assessment was current social and occupational dysfunction 
secondary to PTSD.

A subsequent report dated in December 2001 was received from 
Dr. Reddy, stating that upon review of the veteran's records 
and treating the veteran for over six months, he seemed to 
have PTSD symptoms with classic symptoms of recurrent 
traumatic events, severe nightmares, and reliving experiences 
including auditory and visual hallucinations.  Dr. Reddy 
stated that there was no evidence of the veteran exhibiting 
any symptoms of PTSD before he went into the military even 
though he was using marijuana.  Dr. Reddy felt that the 
veteran's first hospital admission in September 2000 to Via 
Christi Regional Medical Center indicated that the symptoms 
of PTSD were evident at that time.  Subsequently his 
diagnosis became bipolar disorder with anger outbursts, 
grandiosity and inability to sleep; however, these symptoms 
really indicated a diagnosis of PTSD.

Contrary to the veteran's claim are the findings of the 
February 2001 and March 2003 VA examinations.  During the 
first VA examination in February 2001, the veteran stated 
that he would go back into the military if he thought the 
country needed him.  He also reported to the three examiners 
at that examination that he went to the mental facility while 
in Kosovo "every day as I couldn't sleep, would shake all the 
time, and I didn't want to stay in the Army."  Of note, there 
is no documentation in the military records that this veteran 
went to the mental health clinic daily.  He said he felt 
justified in disobeying orders because he felt he was treated 
badly by others.  His statements imply deliberate 
disobedience and manipulation on his part to get out of the 
Army.  This is consistent with the type of behavior seen in 
individuals with personality disorders.

In March 2003, it was stated that the veteran does not even 
meet DSM-IV Criterion A for a diagnosis of PTSD, as neither 
#1 nor #2 are satisfied by this particular veteran's 
complaints.  His main focus was on his perceived mistreatment 
by superior officers after he demonstrated neglect and/or 
opposition to rules and regulations expected of all personnel 
in the armed forces.  He did not like being required to have 
close supervision after repeated infractions and at that time 
became frankly oppositional to the point a psychiatrist was 
asked to evaluate him for appropriateness to serve in the 
military.  Again, this oppositional behavior was part of the 
natural progression of his Axis II disorder and is supported 
by all his psychological testing, especially that done on 
March 10, 2003, which demonstrated personality features that 
are directly opposite to what would be expected of someone 
with PTSD.  

The subsequent March 10, 2003 VA psychological report found 
that the veteran's responses produced a valid profile, 
although some guardedness in responding was detected.  It was 
noted that according to DSM-IV, for an experience to be 
considered traumatic, the person's response to it must 
include intense fear, helplessness, or horror.  The veteran 
described his experiences in Kosovo as upsetting and 
demeaning, but the above necessary qualities for the 
experiences to be considered traumatic were not evident 
during the testing session.  It was further stated that while 
the veteran produced a profile on the trauma symptom 
inventory (TSI), which is possibly consistent with a 
diagnosis of PTSD, the overall results do not lead to this 
conclusion regarding diagnosis.  An Axis I diagnosis of 
history of polysubstance abuse, rule out psychotic disorder, 
NOS, and rule out substance induced psychotic disorder was 
provided.  An Axis II diagnosis of personality disorder, NOS, 
with antisocial traits (with poor insight) was provided.

The Board finds that the preponderance of the evidence is 
against a valid diagnosis of PTSD.  The Board finds the VA 
examination reports in February 2001 and March 2003 to be 
most persuasive.  The examiners clearly explained that the 
veteran's oppositional behavior was part of the natural 
progression of the veteran's personality disorder and was 
supported by his psychological testing, which 


demonstrated personality features that were directly opposite 
to what would be expected of someone with PTSD.  Thus, the 
Board finds that the veteran does not have a credible 
diagnosis of PTSD.  See Owens, supra.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
valid diagnosis of PTSD, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

Additionally, with respect to 38 C.F.R. § 3.304(f) element 
(3), there is no objective evidence to show combat 
participation by the veteran.  The aforementioned private 
physicians that diagnosed the veteran with PTSD, did so 
without actual verified stressors.  Rather, the symptoms of 
PTSD such as the veteran's reported nightmares, flashbacks 
and intrusive thoughts provided the basis for many of these 
diagnoses.  As indicated above, history provided by the 
veteran cannot form the basis for a credible diagnosis.  See 
Black, supra.

The Board acknowledges the veteran's claim that he was the 
victim of personal assault in service; however, since he does 
not have a credible diagnosis of PTSD, no further analysis 
will be undertaken.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that he has a valid 
diagnosis of PTSD and that such is related to service.  There 
is not an approximate balance of evidence.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


